Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 2/10/2020.  Currently claims 1-26 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly (US 2005/0171501 A1)
	Kelly discloses a method of intravenous administration of a medically-deliverable intravenous saline solution to a patient (para [0008]), the method comprising: supplying water to a housing (para [0010] [0039-0045]); pumping the water through the housing while purifying the water; metering a concentrated intravenous saline solution into the water so that the concentrated intravenous saline solution and the water are mixed to create a medically-deliverable intravenous saline solution (para [0046-0065]); and intravenously infusing the medically-deliverable intravenous saline solution to the patient (note delivery of saline or lactated Ringers).

	Concerning claim 2 and the supplying step includes supplying the water from at least one of a water supply container and a regional water supply (note source 12).
	Concerning claim 3-5 and further including adjusting a P.H. of the supplied water (para [0046]); the adjusting a P.H. of the supplied water includes adding HCI to the supplied water in a P.H. adjustment chamber, further including sensing a P.H. of the supplied water before adjusting a P.H. of the supplied water based on the sensed P.H of the supplied water (para [0046-0065]).
Concerning claim 6.further including receiving the concentrated intravenous solution and the water in a mixing chamber after the pumping and metering steps and before the intravenously infusing step (see para [0051]).
Concerning claim 7 further including transferring the concentrated intravenous solution and the water along a mixing channel before receiving the concentrated intravenous solution and the water in the mixing chamber (see para [0051-0053]).
Concerning claim 8 further including filtering the medically- deliverable intravenous solution as it exits the mixing chamber during the intravenously infusing step (see para [0060-0065]).
Concerning claim 9 and the filtering provides a filtration particle size of about 0.2 microns or smaller ([para 0062]).
Concerning claim 10 further including supplying heat before the intravenously infusing step (see para [0039-0040]).
Concerning claim 11 and the supplying heat step includes supplying heat to the medically-deliverable intravenous solution in the mixing chamber (para [0095]).
	Concerning claim 12 and further including sensing a temperature of the medically-deliverable intravenous solution before supplying heat based on the sensed temperature of the medically-deliverable intravenous solution (see sensor 32b/30d for example).

Concerning claim 13 wherein the intravenously infusing step includes pumping the medically deliverable intravenous solution out of the mixing chamber (see para [0064-0065]).
Concerning claim 14 further including metering a medical liquid into the water (para [0010] [0039-0045]).
Concerning claim 15-18 wherein the intravenously infusing step is performed with an intravenous infusion kit, the method further including determining a blood pressure of a patient by sensing a line pressure of the medically-deliverable intravenous solution in the infusion kit, and displaying the determined blood pressure of the patient on a display and receiving input from a user and providing operational data information to the user via an input-output device; further including storing the housing at a first location, moving the housing to a second location where a patient is located, and intravenously infusing the medically-deliverable intravenous solution to the patient at the second location and wherein the second location is remote from a medical care facility (see para [0096-0097], [0103-0110])..
	Concerning claim 19 wherein the medically-deliverable intravenous solution includes at least one of a normal saline solution, a hypertonic saline solution, a crystalloid solution, a plasma volume expander, a drug, and a plasma solution (see para [0100]).
	Concerning claim 20 and the concentrated intravenous solution includes at least one of a concentrated normal saline solution, a concentrated hypertonic saline solution, a concentrated crystalloid solution, a concentrated plasma volume expander, a concentrated drug, and a concentrated plasma solution including separately held freeze-dried plasma particles and a plasma solvent (see para [0100]).
Concerning claim 21 wherein the metering step includes introducing a plasma solvent into freeze-dried plasma particles to meter a concentrated plasma solution (para [0046-0065]).
Concerning claim 22 wherein the water is purified using a filter (see 22a).
Concerning claim 23 wherein the filter has multiple sequential stages, wherein a more downstream one of the stages is configured for a finer filtration than a more upstream one of the stages (see para [0033-0034]).

Concerning claim 24 wherein the filter provides a filtration particle size of about 0.2 microns or smaller (see para [0062]).
Concerning claim 25 wherein the water is purified using a UV radiation source (see para [0040]).
Concerning claim 26 further including repeating the pumping step without the metering step or the intravenously infusing step to cleanse the housing (see purge para [0064], further examiner is of the position that a PHOSITA would flush the device or operate portions independantly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783